DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-19 are pending.

Response to Amendment
The amendment filed on 02/08/2021 has been entered. Claims 10-19 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 11/06/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (U.S. Publication No. 2014/0067121), hereinafter Brooks, in view of Kamiya et al. (U.S. Publication No. 2011/0270443), hereinafter Kamiya. 
Regarding claim 10. 
a method for controlling an operation of a robot within a system comprising the robot 100 ([0022]) and sensors 110 ([0023]) to analyze a concentric environment of the robot (“…one or more sensors 110 for monitoring the robot’s environment” [0023]), the sensors comprise a contact/force sensor 108, a proximity sensor 112 (“…calculate ranges for any objects detected” [0025]) and a vision and location sensor 110 (“one or more video cameras” [0023]), the method comprises steps of:
…
b) stopping the robot in its position in response to a determination that a force is detected (paragraph [0039], “The robot is also stopped in a case a collision is detected;…collision detection relies on measurements by force sensors…”). 
c) obtaining a security space as a function of a speed of the robot (paragraph [0035], “If a person is detected in…the danger zone 306, the robot 200 responds by slowing down its movements.”); 
d) monitoring the concentric environment of the robot by the sensors (paragraph [0023], “the robot 100 further includes one or more sensors 110 for monitoring the robot’s environment”); 
e) gradually reducing the speed of the robot to a safety speed in response to a detection of an intrusion of an intrusive object in the security space of the robot (paragraph [0031], “when a person's torso or head gets within reach of the robot's arms 206, out of a sense of caution, the robot is slowed down to a very low speed”);
f) repeating steps a)-e) (paragraph [0036], “These methods involve continuously monitoring a detection zone around the robot… to detect people therein”).
Yet, Brooks fails to teach: 

b) stopping the robot in its position in response to a determination that a force on one of the axes of the robot is greater than the maximum allowable force value;
However, in the same field of endeavor, Kamiya teaches a method for detecting contact with an object comprises steps of:
a) obtaining for each axis of the robot, a maximum allowable force value (paragraph [0066], “forces in the XYZ-axis direction defined on the sensor can be detected” and paragraph [0067], “the robot is decelerated and stopped…after the detection value of force exceeds the threshold value”);
b) stopping the robot in response to a determination that a force on one of the axes of the robot is greater than the maximum allowable force value (paragraph [0067], “the robot is decelerated and stopped…after the detection value of force exceeds the threshold value”);
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks to include a maximum allowable force value for each axis of the robot, as taught by Kamiya, and stop the robot when the measured force value on each axis exceeds the maximum allowable force value in order to determine if a contact with an intrusive object is detected, and stop and retract the robot as appropriate.  

Regarding claim 14.
	The teachings of Brooks and Kamiya have been discussed above. Brooks further teaches the method for controlling a robot operation further comprises a step of placing the robot in a state of gravity compensation (paragraph [0010], “the robot is equipped one or more touch-based or mechanical controls…, allowing a person to switch the robot into training mode…In training mode, the person may enter the zone of danger in order to instruct the robot in the performance of certain tasks…”) in response to a detection of a proximity of the intrusive object by the proximity sensor 112 (paragraph [0025], “A sensor-data-processing module 132 may process sensor readings received from the sensors 110, 112 to…calculate ranges for any objects detected, and/or process images to identify and locate persons therein”) or to a detection of a contact with the intrusive object by the contact/force sensor 108 (paragraph [0022], “…force sensors 108 that measure forces applied externally to the appendage (e.g., by a user when he guides a robot arm, or upon a collision with a person or object)”).

 Claims 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks, in view of Kamiya, and in further view of Lee et al. (U.S. Patent No. 9,102,062 B2), hereinafter Lee.
Regarding claims 11-13. 
	The teachings of Brooks and Kamiya have been discussed above. Brooks also teaches the method further comprising a step of:
g) obtaining a position of the intrusive object in the security space of the robot (paragraph [0035], “If a person is detected in a portion of the detection zone that coincides with the danger zone 306, the robot 200 responds by slowing down its movement…The robot’s speed is, thus, controlled…based on where any detected person is located…”);
...
Yet, neither Brooks nor Kamiya specifically teach the method further comprising steps of: 
h) computing an avoidance path by determining a modified path (claims 12 and 13) by a processor and a robot controller; and 
i) moving the robot along the avoidance path.
However, in the same field of endeavor, Lee teaches a method for controlling a robot operation comprises steps of:
h) computing a modified avoidance path by a processor and a robot controller (Col. 4, lines 32-37, “The path plan generating unit 200…deletes the first path plan around an obstacle in response to the obstacle discovered ahead…and generates a second path or a third path from the current location of the robot to the final destination”); and 
i) moving the robot along the modified avoidance path (Col. 4, lines 47-49, “The robot control unit 400 and the operating unit 500 correspond to a robot operation control unit for operating a robot according to a path plan”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks, as modified by Kamiya, to include the teachings of Lee to generate a modified avoidance path away from the intrusive object in response to a detection of the intrusive object via proximity sensor and contact sensor, and move the robot along the modified avoidance path. This modification would prompt the robot to choose the most efficient path that avoids a collision with an intrusive object while moving to a target position.

Regarding claim 19.
	The teachings of Brooks, Kamiya, and Lee have been discussed above. Brooks, modified by Kamiya, does not teach a theoretical path having a plurality of theoretical random position… eliminating the random positions colliding with the intrusive object, and determining a shortest path to reach the target position among the remaining random positions.
However, Lee further teaches the robot is configured to move toward a target position along a theoretical path (Col. 2, lines 3-4, “The method may further include operating the robot according to the first path if no obstacle is discovered.”); and wherein the step of computing the avoidance path comprises steps of: generating a plurality of theoretical random positions in the security space of the robot (Figs. 3A-3C, Col. 5, lines 28-29, “extracting random collision-avoiding points in a C-space”); eliminating the random positions colliding with the intrusive object (Figs. 3A-3C, Col. 5, lines 28-29, “collision-avoiding points”), and determining a shortest path to reach the target position among the remaining random positions (Figs. 3A-3C, Col. 5, lines 29-31, “connecting the collision-avoiding points to one another and calculating costs for operating along the respective paths” and Col. 7, lines 20-24, “the shortest path …may be selected as the most efficient intermediate destination path plan”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks, as modified by Kamiya and Lee, to further include a method of computing an avoidance path by generating random collision-avoiding positions in the security space and select the shortest path to the target position by connecting random positions to one another. This modification would result in a selection of the most efficient/shortest path to the target position to save the costs of operating the robot while avoiding the intrusive object.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks, in view of Kamiya, as applied in claim 10, and in further view of Ichikawa et al. (U.S. Publication No. 2013/0184980 A1), hereinafter Ichikawa. 
Regarding claim 15. 
	The teachings of Brooks and Kamiya have been discussed above. Neither Brooks nor Kamiya teaches the method for controlling an operation of a robot further comprising steps of generating robot motion commands by the robot controller delivering temporal position commands                         
                            σ
                        
                    (t) in servo; and modifying an interpolation time interval of the robot without modifying a servo frequency…
	However, in the same field of endeavor, Ichikawa teaches a method for controlling an operation of a robot further comprising steps of generating robot motion commands by the robot controller delivering temporal position commands                         
                            σ
                        
                    (t) in servo (paragraph [0067], “position and time arrangement”); and modifying an interpolation time interval of the robot without modifying a servo frequency (paragraph [0067], “an acceleration pattern”)…
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks, as modified by Kamiya, to include the teachings of Ichikawa to command the robot to be at a certain position associated with a certain time, and gradually reducing the robot’s speed, as taught by Brooks, by modifying an interpolation time interval, since it was known in the art that changing the acceleration would modify the time interval associated with how fast the robot is moving. One of the ordinary skill in the art would have been motivated to make this modification in order to provide a method for safely reducing the speed of the robot over time instead of abruptly stopping the robot. 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks, in view of Kamiya and Lee, and in further view of Borenstein et al. (U.S. Publication No. 5,006,988), hereinafter Borenstein. 
Regarding claim 17. 
The teachings of Brooks, Kamiya, and Lee have been discussed above. Lee also teaches the robot is configured to move to a target position following a theoretical path (Col. 2, lines 3-4, “The method may further include operating the robot according to the first path if no obstacle is discovered.”).
Yet, none of Brooks, Kamiya, or Lee specifically teaches the modified path is obtained by bending the theoretical path in proportion to a vector of repulsion, oriented along a detection axis of the proximity sensor and of an intensity proportional to information delivered by the proximity sensor.
However, in the same field of endeavor, Borenstein teaches a method for controlling a robot operation to avoid obstacles comprises a modified path R (Fig. 3) is obtained (Col. 6, lines 28-29, “The vehicle then is steered in a direction which is responsive to the resultant directional vector”) by bending the theoretical path Ft (Fig. 3) in proportion to a vector of repulsion Fr (Fig. 3), oriented along a detection axis (Fig. 3, Col. 8, lines 30-44, “The repulsive forces are summed vectorially to produce a composite repulsive force Fr. This composite repulsive force is resolved vectorially with a virtual force vector Ft which is directed toward a target location to which the vehicle is desired to travel. These virtual, or conceptual, forces are resolved so as to produce a virtual force R which is the resultant of all forces.”) … and of an intensity (“certainty values”, Fig. 3) proportional to information delivered by the detection axis (“Col. 6, line 66 – Col. 7, line 4, “incrementing the certainty value … in the step of scanning that an obstacle possibly is present thereon…” and Col. 8, lines 32-35, “the robotic vehicle is subjected to repulsive forces which have magnitudes which are proportional to the certainty values”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks, as modified by Kamiya and Lee, to incorporate the teachings of Borenstein to generate a new path to the target position by modifying the theoretical path to combine the repulsive vector oriented along the detection axis of the proximity sensor, which was taught in Brooks as discussed above, with an intensity of the proximity of the intrusive object detected by the proximity sensor. This modification would result in a method for generating a new path for avoiding obstacles while trying to maintain the prescribed direction to the target position as closely as possible.

Regarding claim 18. 
The teachings of Brooks, Kamiya, and Lee have been discussed above. Lee also teaches the robot is configured to move to a target position following a theoretical path (Col. 2, lines 3-4, “The method may further include operating the robot according to the first path if no obstacle is discovered.”).
Yet, none of Brooks, Kamiya, or Lee specifically teaches the modified path is obtained by bending the theoretical path in proportion to a vector of repulsion, oriented along a detection axis of the contact sensor and of an intensity proportional to information delivered by the contact sensor.
However, in the same field of endeavor, Borenstein teaches a method for controlling a robot operation to avoid obstacles comprises a modified path R (Fig. 3) is obtained (Col. 6, lines 28-29, “The vehicle then is steered in a direction which is responsive to the resultant directional vector”) by bending the theoretical path Ft (Fig. 3) in proportion to a vector of repulsion Fr (Fig. 3), oriented along a detection axis (Fig. 3, Col. 8, lines 30-44, “The repulsive forces are summed vectorially to produce a composite repulsive force Fr. This composite repulsive force is resolved vectorially with a virtual force vector Ft which is directed toward a target location to which the vehicle is desired to travel. These virtual, or conceptual, forces are resolved so as to produce a virtual force R which is the resultant of all forces.”) … and of an intensity (“certainty values”, Fig. 3) proportional to information delivered by the detection axis (“Col. 6, line 66 – Col. 7, line 4, “incrementing the certainty value … in the step of scanning that an obstacle possibly is present thereon…” and Col. 8, lines 32-35, “the robotic vehicle is subjected to repulsive forces which have magnitudes which are proportional to the certainty values”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brooks, as modified by Kamiya and Lee, to incorporate the teachings of Borenstein to generate a new path to the target position by modifying the theoretical path to combine the repulsive vector oriented along the detection axis of the contact sensor, which was taught in Brooks as discussed above, with an intensity of the contact with the intrusive object detected by the contact sensor. This modification would result in a method for generating a new path for avoiding obstacles while trying to maintain the prescribed direction to the target position as closely as possible. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the primary reference Brooks teaches immediately stopping the robot in response to a collision detected based on force measurements. The missing claim limitations of claim 1 that are not taught by Brooks are obtaining a maximum allowable force value for each axis of the robot and stopping the robot in response to a determination that detected force values exceeds the maximum allowable force value. These missing claim limitations are taught by the secondary reference Kamiya (see [0066] and [0067]). 
Regarding the applicant’s argument that the two references are conflicted and cannot be combined, one of the ordinary skill in the art only needs to modify the teachings of the primary reference Brooks to include the missing claim limitations from Kamiya, i.e. obtaining a maximum allowable force value for each axis of the robot and stopping the robot in response to a determination that detected force values exceeds the maximum allowable force value. One of the ordinary skill in the art does not have to modify the teachings of the secondary reference Kamiya to have a detection of force occurs within a specified period after a collision. 
Regarding the applicant’s argument that Kamiya’s apparatus includes a probe configured to make a displacement in a direction of making contact with the object in an elastic manner and thus would be conflicted to combine with the teachings of Brooks to teach steps of obtaining a security space as a function of a speed of the robot and of monitoring a concentric environment of the robot by the sensors, one of the ordinary skill in the art does not have to use every feature taught by the secondary reference Kamiya to combine with the primary reference Brooks to make a rejection of claim 1. In addition, the probe of Kamiya is not used in the rejection of claim 1 in the Non-Final Rejection mailed on 11/06/2020. Instead, a force sensor to detect force measurements applying on the robot (see [0066] and [0067]) is used to combine with the teachings of Brooks to reject claim 1. Therefore, the rejection of claim 1 is proper in view of Brooks and Kamiya.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664